—Appeal by defendant from six judgments of the County Court, Nassau County, all rendered November 8, 1976, convicting him of (1) burglary in the third degree and attempted grand larceny in the third degree, upon a jury verdict, and imposing sentence (Indictment No. 43648), (2) burglary in the second degree, on a plea of guilty, and imposing sentence (Indictment No. 44549), and (3) four counts of burglary in the third degree, on pleas of guilty, and imposing sentence (Indictments Nos. 43558, 43715, 43779 and 43904). Judgments rendered as to Indictments Nos. 44549, 43558, 43715, 43779 and 43904 affirmed. As to Indictment No. 43648, case remanded to the County Court, Nassau County, to hear and report on defendant’s claim that he was denied a speedy trial. Appeal held in abeyance in the interim. The People offered no explanation for the three and one-half month delay between defendant’s indictment (No. 43648) and his arrest (cf. People v Valentin, 46 AD2d 906). Moreover, the record is unclear as to what, if any, prejudice to defendant resulted from the pretrial delays. The remaining judgments related to separate burglary incidents. They were rendered upon guilty pleas entered subsequent to the verdict under Indictment No. 43648, and are unassailable on this record (see People v Lowrance, 41 NY2d 303). Latham, J. P., Rabin, Gulotta and Hawkins, JJ., concur.